¶2. QUESTIONS
(1) Is there anything which ethically prohibits the judge from talking with the author about any of the cases? If so, what is the scope of this prohibition?
(2) Is there anything that ethically prohibits the judge from profiting from the sale of this book?
¶3. ANSWER
No as to both questions.
¶4. DISCUSSION
A perusal of the entire code of judicial conduct, and in particular the terminology section, Rule 1.2, Rule 3.1, Rule 3.12, Rule 3.13 do not prohibit the activity subject to these questions. Rule 3.15 would require the amount of compensation to be reported as required by the Ethics Commission.
However, Rule 1.3 "Avoiding abuse of the prestige of the judicial office" must be adhered to. Particularly, comment [4] speaks to the issue. In the context of question two, Judge must insure her participation was as Assistant District Attorney and not Associate District Judge.
WITNESS OUR HANDS THIS 8th DAY OF August, 2018.
/s/ The Honorable April Sellers White, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Edward C. Cunningham, (Retired)
Judicial Ethics Advisory Panel Chair
/s/ The Honorable William C. Hetherington, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Allen McCall, (Retired)
Judicial Ethics Advisory Panel Member
/s/ The Honorable Thomas Landrith, (Retired)
Judicial Ethics Advisory Panel Member